Exhibit 10.1

UNITED COMMUNITY FINANCIAL CORP.

2017 ANNUAL INCENTIVE PLAN AWARD AGREEMENT

This 2017 Annual Incentive Plan Award Agreement (this “Agreement”) is made and
entered into as of [Date], (the “Grant Date”) by and between United Community
Financial Corp. (the “Company”) and [Name] (the “Grantee”).

WHEREAS, the Company has adopted the United Community Financial Corp. 2015 Long
Term Incentive Plan (the “Plan”) pursuant to which cash may be granted.
Capitalized terms that are used but not defined herein have the meanings
ascribed to such terms in the Plan;

WHEREAS, the Plan provides for Annual Bonus Awards;

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Annual Bonus Award provided for
herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Target Award and Form of Payout.

The Company hereby grants to the Grantee a target award as further set forth in
Statement of Award attached hereto as Exhibit A and incorporated herein by
reference (the “Target Award”). Following the end of the calendar year, the
Committee will certify performance results based on the results determined under
the Corporate Performance Payout Table below and the level of achievement of the
Grantee’s personal performance goals. The allocation of the Target Award between
the Grantee’s personal goals and the Corporate Performance goals is set forth in
the Statement of Award attached hereto as Exhibit A and incorporated herein by
reference. Utilizing the Company’s performance results and the level of
achievement of the Grantee’s personal performance goals as certified by the
Committee, the Committee will determine the actual earned Target Award. The
actual earned Target Award as determined and certified by the Committee is
referred to in this Agreement as the “Actual Award.” Following the determination
of the Actual Award, the Grantee shall receive a revised Statement of Award,
setting forth the level of achievement of all goals and the amount of the Actual
Award, which will be paid in cash (the “Cash Payment”) as soon as practicable,
but not later than March 15, 2017.

The “Performance Period” shall be the period commencing on January 1, 2017, and
ending on December 31, 2017.

 

2017 UCFC Long Term Incentive Plan-Annual Incentive Plan Award Agreement (NEO)



--------------------------------------------------------------------------------

2. Performance Goals and Average Compensation.

The amount of the Actual Award earned by the Grantee for the Performance Period
will be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals listed below and the personal performance
goals of the Grantee, and the amount of the Grantee’s average base salary for
the Performance Period. All determinations of whether Performance Goals have
been achieved, the amount of the Actual Award earned by the Grantee, the
adjustments attributed to changes in average base salary, and all other matters
related to this Section 2 shall be made by the Committee in its sole discretion.

Promptly following completion of the Performance Period (and no later than sixty
(60) days following the end of the Performance Period), the Committee will
review and certify in writing (a) whether, and to what extent, the Performance
Goals for the Performance Period have been achieved, and (b) the amount of the
Actual Award that the Grantee shall earn, if any, subject to compliance with the
requirements of Section 3 (the date upon which the Committee certifies
performance is referred to in this Agreement as the “Certification Date”). Such
certification shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.

As noted above, following the Certification Date, the Actual Award will be
reflected on a Statement of Award, the form of which is attached hereto as
Exhibit A.

Peer Group:

The Peer Group includes the following eighteen (18) organizations:

 

BankFinancial Corp (BFIN)    Independent Bank Corp. (IBCP) Civista Bancshares,
Inc. (CIVB)    Lakeland Financial Corporation (LKFN) Farmers National Banc Corp
(FMNB)    LCNB Bancorp Inc. (LCNB) First Business Financial Services, Inc.
(FBIZ)    Macatawa Bank Corp. (MCBC) First Defiance Financial Corp. (FDEF)   
Mercantile Bank Corp. (MBWM) First Financial Corporation (THFF)    Mutualfirst
Financial Inc. (MFSF) First Mid-Illinois Bancshares (FMBH)    Peoples Bancorp
Inc. (PEBO) German American Bancorp Inc. (GABC)    QCR Holdings, Inc. (QCRH)
Horizon Bancorp. (HBNC)    Stock Yards Bancorp, Inc. (SYBT)

The Committee maintains discretion to amend, modify and replace one or more
members of the Peer Group when events warrant, such as in the event that a Peer
Group member ceases to be a reporting company or is acquired and in other
similar circumstances. The Committee has approved two (2) replacement peers to
be used as substitutes: Farmers & Merchants Bancorp (FMAO) and Old Second
Bancorp, Inc. (OSBC).

 

2



--------------------------------------------------------------------------------

Performance Measures, Weightings, Goals and Payout Calibration:

The Committee has identified five (5) financial performance measures that are
aligned with the Company’s goals. Each of the five (5) performance measures has
a weighting ranging from 15% to 35%. The Company’s results on one (1) of the
five (5) measures will be evaluated relative to the peer group and the other
measures (Net Income, Loan Growth, NPA Ratio and Deposit Growth) will be
evaluated relative to the Board-approved annual budget compared to the
performance goals or based upon actual results compared to the performance
goals, all pursuant to the Performance Payout Table below.

The Performance-Payout Table describes the five (5) performance measures, their
respective weighting, how performance on each measure will be evaluated
(relative to peers, relative to budget or based upon actual results compared to
the performance goal) and the goals for threshold performance, target
performance and superior performance. Achievement of the threshold performance
goal will result in 50% of the target payout, achievement of the target
performance goal will result in 100% of target payout for the respective
measure, and achievement of the superior performance goal will result in 150% of
the target payout for the measure. Performance in between threshold and target,
or between target and superior, will be interpolated.

Performance-Payout Table:

 

           Evaluated    Performance Goals  

Performance Measure

   Weight     Vs.    Threshold      Target      Superior  

Net Income ($ in 1,000)

     35 %    Budget    $ 20,500      $ 23,556      $ 25,250  

Loan Growth

     20 %    Actual      6.0%        11.6%        13.9%  

Average Customer Deposit Growth

     15 %    Actual      0.0%        2.0%        4.0%  

Efficiency Ratio

     15 %    Peers      25th%ile        50th%ile        75th%ile  

Non-Performing Assets

     15 %    Actual      1.20%        0.76%        0.50%          

 

 

    

 

 

    

 

 

 

Payout for Performance Level (% of Target Opportunity):

     50%        100%        150%     

 

 

    

 

 

    

 

 

 

Definitions:

 

  •   Net Income: GAAP Net Income, excluding extraordinary items;

 

  •   Loan Growth: change in gross loans (including loans held for sale) from
January 1 – December 31;

 

  •   Average Customer Deposit Growth: total average customer deposits less
brokered deposits;

 

  •   Efficiency Ratio: operating expense divided by operating revenue; and

 

  •   Non-Performing Assets: Total nonperforming loans plus other real estate
owned divided by end of period total assets.

 

3



--------------------------------------------------------------------------------

The Committee maintains flexibility and discretion amend, modify, terminate or
otherwise adjust the Plan, as necessary, including, but not limited to,
adjusting measure definitions, if such adjustments ensure a better comparison
relative to the peer group and most appropriately reflect the goals of the AIP
and the Company’s compensation philosophy.

3. Vesting.

(a) Vesting of the Cash Payment. Except as otherwise provided in this Agreement,
the portion of the Actual Award that constitutes the Cash Payment shall be
vested on the Certification Date provided the Grantee is employed by the Company
on that date.

4. Termination of Continuous Service.

(a) Except as otherwise expressly provided in this Agreement, if the Grantee’s
Continuous Service terminates for any reason at any time before any part of the
Target or Actual Award has vested, the Grantee’s unvested Target or Actual Award
shall be automatically forfeited upon such termination of Continuous Service,
and neither the Company nor any Affiliate shall have any further obligations to
the Grantee under this Agreement. “Continuous Service” means that the Grantee’s
service with the Company as an Employee is not terminated.

(b) Notwithstanding Section 4(a):

 

  (i) If the Grantee’s Continuous Service terminates before the Target Award has
vested as a result of the Grantee’s death or Disability, the Target Award shall
vest in accordance with Section 3 as if the Grantee’s Continuous Service had not
terminated. The Cash Payment comprising the Actual Award shall be paid to the
Grantee or Grantee’s estate or beneficiary(ies) as the case may be in accordance
with Section 1; and

 

  (ii) If the Grantee’s Continuous Service terminates before the end of the
Performance Period as a result of Retirement, termination by the Company without
Cause, or termination by the Grantee for Good Reason, a pro rata portion of the
unvested Target Award shall vest in proportion to the number of months,
including any partial month, elapsed in the Performance Period. The Actual Award
shall be determined on the Certification Date, and the Cash Payment comprising
the Actual Award shall be paid in accordance with Section 1, subject to
consideration of Section 409A (any Cash Payment issued is intended to comply
with Section 409A).

 

4



--------------------------------------------------------------------------------

(c) “Good Reason” means the definition of “Good Reason” set forth in the
Grantee’s employment agreement, change in control and severance agreement or
similar agreement, or in the absence thereof, “Good Reason” means:

 

  (i) a material reduction in the Grantee’s rate of base salary; or

 

  (ii) the Company changes by fifty (50) miles or more the principal location in
which the Grantee is required to perform services; or

 

  (iii) the Company terminates, materially amends or materially restricts the
Grantee’s participation in, any equity, bonus or equity-based compensation plans
or qualified or supplemental retirement plans so that, when considered in the
aggregate with any substitute plan or plans, the plans in which the Grantee is
participating materially fail to provide him or her with a level of benefits
provided in the aggregate by such plans prior to such termination or amendment;
or

 

  (iv) the Company materially breaches the provisions of this Agreement.

A termination of the Grantee’s employment shall not be deemed to be for Good
Reason unless (i) the Grantee gives notice to the Company of the existence of
the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (ii) the Company fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (iii) the Grantee’s termination occurs not later than ninety
(90) days after such event or condition initially occurs or exists, in each case
without the Grantee’s written consent.

5. Effect of a Change in Control. If there is a Change in Control during the
Performance Period, the Target Award shall be earned and vested at Target levels
on the effective date of the Change in Control and the amount of the Target
Award shall be paid in cash no later than sixty (60) days following the
effective date of the Change in Control.

6. Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, until vested, the Target or Actual Award or the rights relating thereto
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Target or Actual Award or the rights
relating thereto prior to vesting shall be wholly ineffective and, if any such
attempt is made, the Target or Actual Award will be forfeited by the Grantee and
all of the Grantee’s rights to such Target or Actual Award shall immediately
terminate without any payment or consideration by the Company.

7. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of

 

5



--------------------------------------------------------------------------------

the Company. Further, nothing in the Plan or this Agreement shall be construed
to limit the discretion of the Company to terminate the Grantee’s Continuous
Service at any time, with or without Cause.

8. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

9. Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Ohio without regard to conflict of law principles.

10. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

11. Target Award Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Target or Actual Award or the rights relating thereto may be transferred by will
or the laws of descent or distribution.

13. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

14. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Target Award in this Agreement does not create any contractual right or
other right to receive any Target Award or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Company.

 

6



--------------------------------------------------------------------------------

15. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Target Award, prospectively or retroactively; provided that, no
such amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

16. Section 162(m). All payments under this Agreement are intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code. This Award shall be construed and administered in a manner
consistent with such intent.

17. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

18. No Impact on Other Benefits. Except as otherwise provided in a Grantee’s
employment agreement, the value of the Grantee’s Target Award is not part of his
or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

20. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Target Award subject to all of the terms and
conditions of the Plan and this Agreement.

21. Clawback. Notwithstanding any other provisions in this Agreement or the
Plan, all payments made to the Grantee pursuant to this Agreement shall be
subject to recovery, deduction or clawback (collectively, “Clawback”) under any
applicable law, regulation, stock exchange listing requirement requiring
Clawback and under the Company’s Compensation Adjustment and Recoupment Policy
(adopted by the Board on March 17, 2015), as may be amended from time to time.

 

7



--------------------------------------------------------------------------------

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

United Community Financial Corp.

 

Name:   [Name] Title:   [Title]

 

Name:   [Name]

 

9



--------------------------------------------------------------------------------

EXHIBIT A

2017 ANNUAL INCENTIVE PLAN

STATEMENT OF AWARD

 

Grantee’s Name and Address:       [Name]       [Address]       Target Award:   
$            (    % of your base salary)

Corporate Performance %:

       %   

Personal Performance %:

       %    Actual Award:      

Award Date:

     

Corporate Performance %:

       %   

Personal Performance %:

       %   

Total Award (Cash Payment):

   $           

 

2017 UCFC Long Term Incentive Plan-Annual Incentive Plan Award Agreement (NEO)